                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT


MOSSACK FONSECA & CO., S.A, BUFETE                        :   CIVIL ACTION NO:
MF & CO., JÜRGEN MOSSACK and                              :
RAMÓN FONSECA                                             :
                                                          :
                       Plaintiffs                         :
v.                                                        :
                                                          :
NETFLIX INC.                                              :
                       Defendant                          :   OCTOBER 15, 2019


                APPLICATION FOR PRELIMINARY INJUNCTION

       The Plaintiffs, by and through their Attorney, move this Court, pursuant to Rule

and 65(a) of the Federal Rules of Civil Procedure, for a Preliminary Injunction, (1)

enjoining the Defendant, NETFLIX INC. (hereinafter “NETFLIX”) from airing its film

“The Laundromat” in theatres and/or via its streaming platform to subscribers, using the

names of the Plaintiffs, absent a disclaimer and/or written acknowledgement displayed to

the viewer confirming that Plaintiffs have never been convicted of money laundering, tax

evasion or any financial crime or conspiracy to commit such crime, and that views

expressed or implied in the movie do not, and are not, meant to constitute proof to the

contrary, and (2) prohibiting NETFLIX from using and/or tarnishing Mossack Fonseca

& Co., S.A.’s (hereinafter “MFSA”) trademarked and properly registered and protected

logo, without express written consent, authority and/or license granted by MFSA.

       In support of this Application, the Plaintiffs have submitted an accompanying

Memorandum in Support of Temporary Restraining Order and Preliminary Injunction,

and rely further upon the Affidavit of Arthur Ventura Jr., the Plaintiff’s Verified

Complaint, any other pleadings and papers filed in this action, and where applicable the


                                             1
arguments of Plaintiffs’Counsel and/or further evidence as the Court may consider at or

before a hearing upon this Application or any hearing upon Order to Show Cause why the

Plaintiffs’ Application Preliminary Injunction should not issue.

       Plaintiffs (hereinafter “MFGROUP”) bring this action for damages and

injunctive relief against Defendant Netflix, for Defamation, (Libel and Libel Per Se),

False Light Invasion of Privacy, Trademark Infringement by Dilution, and Federal False

Advertising. The Plaintiffs’ injunctive relief claims are rooted in all of the

aforementioned causes of action, except the Federal False Advertising Count.

`      This Court has wide discretion in determining whether to grant a preliminary

injunction. Millions of NETFLIX subscribers worldwide will begin to view “The

Laundromat,” on October 18, 2019. The movie defames the Plaintiffs and directly and/or

by innuendo portrays them to be guilty of money laundering, tax evasion, bribery and or

other crimes. Notably, the anticipated release date corresponds with times during which

the Plaintiffs will be defending criminal charges against them in Panama. The legal

system in Panama obligates prosecutors to investigate what it learns in the media where

an accusation of crime appears, under the doctrine of notitita criminis. Additionally,

since both MOSSACK and FONSECA are the subjects of an FBI Investigation in the

Southern District of New York that could result in a trial in the United States, the false

“Big Screen” portrayal of their involvement in money laundering and/or other financial

crimes poses an immediate threat and harm to the Plaintiffs’ fair Trial rights. The

defamatory representations made about Plaintiffs’ involvement in crime and unethical

behavior, along with the disparaging manner in which the Plaintiffs and their protected

logos are portrayed, stands to affect current proceedings against them in Panama, and to




                                              2
pollute a potential jury pool in a U.S. criminal prosecution. Plaintiffs are entitled to

injunctive relief preventing NETFLIX from defaming the Plaintiffs, or any of them, and

disparaging and misusing their protected logo(s) for economic gain.

        Additionally, NETFLIX’s portrayal of the Plaintiffs as criminals in the movie

threatens to undo any opportunity they have to regain clientele or conduct future

business. The manner in which NETFLIX portrays MFGROUP will cause others to

avoid them in business, and future opportunities will be lost, due to NETFLIX’s portrayal

of the Plaintiffs in the false light of criminality.

        The Plaintiffs are very likely to suffer immediate irreparable harm, and they are

also likely to succeed on the merits of their claims as expounded in the Verified

Complaint. Thus, they are entitled to injunctive relief.

        WHEREFORE the Plaintiff, therefore, prays that a narrowly tailored Preliminary

Injunction be issued forthwith, and without the necessity of Plaintiffs posting a bond.

The Plaintiffs also pray that the Preliminary Injunction continue as against the

Defendants, pending the outcome of this litigation.


                                                       THE PLAINTIFFS,


                                                 BY___________________________
                                                   Stephan Seeger, Esq. (CT 19234)
                                                    Law Offices: Stephen J. Carriero
                                                        810 Bedford Street, Suite 3
                                                              Stamford, CT 06901
                                                                    (203) 273-5170
                                                                    (203) 357-0608
                                                              Seegerkid2@aol.com




                                                3
                                    ORDER

         The foregoing motion having been heard this     day of October, 2019, is
hereby

granted/denied as follows:




                                                       _____________________________
                                                         Hon.      , District Court Judge




                                            4
